Detailed Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings filed on 04/30/2019 are accepted.
Oath/Declaration
3.       For the record, the Examiner acknowledges that the Oath/Declaration submitted   on 04/30/2019 has been received.

Information Disclosure Statement
4.	The information disclosure statements (IDS) submitted on 3/30/2021 and 10/27/2020 have been considered. The submission is in compliance with the provisions of 37 CFR 1.97. Accordingly an initialed and dated copy of Applicant's IDS form SB08 filed 3/30/2021 and 10/27/2020 are attached to the instant Office action.
Examiner Notes
5.        Examiner cites particular columns, paragraphs, figures and line numbers in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner. The entire reference is considered to provide disclosure relating to the claimed invention. The claims & only the claims form the metes & bounds of the invention. Office personnel are to give the claims their broadest reasonable interpretation in light of the supporting disclosure. Unclaimed limitations appearing in the specification are not read into the claim. Prior art was referenced using terminology familiar to one of ordinary skill in the art. Such an approach is broad in concept and can be either explicit or implicit in meaning. Examiner's Notes are provided with the cited references to assist the applicant to better understand how the examiner interprets the applied prior art. Such comments are entirely consistent with the intent & spirit of compact prosecution.
Claim Rejections - 35 USC § 103
6.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.    Determining the scope and contents of the prior art.
2.    Ascertaining the differences between the prior art and the claims at issue.
3.    Resolving the level of ordinary skill in the pertinent art.
4.    Considering objective evidence present in the application indicating obviousness or non-obviousness. 
	Claims 1-3, 8-10, 15 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Kang et al. (Pub. No. US 2018/0096082A1) (hereinafter Kang_2018) and in view of Rothkop (Patent Number 6,144,890) (hereinafter Rothkop).
	Regarding claim 1, Kang_2018 teaches A method comprising: by a computing system: accessing a computer-aided design (CAD) seat surface that represents a seat surface of a seat design; (Kang_2018 disclosed in page 2 para [0018]: “Various technologies that pertain to systems and methods that facilitate miter and notch identification for pattern sew line generation … the present disclosure may be implemented in any suitably arranged apparatus. It is to be understood that functionality that is described as being carried out by certain system elements may be performed by multiple elements.” In page 2 para [0020-0022]: “The described data processing system 100 may include at least one display device 108 and at least one input device 110 … the processor 102, memory 104, software instructions 106, display device 108, and input device 110, may be included as part of a data processing system corresponding to a PC, workstation … or any other type of computing system … Example embodiments may include software instructions 106 included by or used with computer-aided design (CAD) software. Such software instructions may generate or may enable CAD software to produce CAD models and documentation from pattern data that defines shapes for objects that are cut out of flexible materials ... Such objects may correspond, for example, to portions of the outer coverings of seats that are stitched together to form a complete outer covering for a vehicle seat … Examples of PLM software applications that may be adapted to carry out the features and functions … for vehicle interiors (e.g. seats) such as Siemens Mastertrim … However, it should be appreciated that the systems and methods described herein may be used in other product systems and / or any other type of system that generates … or that manipulates patterns and / or geometric models in a work space with respect to vehicle interiors …”. Further, it has been disclosed in Abstract: “A processor of the system may be configured to access a pattern data that defines a flat shape with cut lines corresponding to locations at which the shape is cut out of a material. Based on the pattern data the processor may generate a computer aided-design (CAD) model that includes a plurality of curves that define boundary edges of an object that corresponds to the shape defined by the pattern data … Further, the processor may include at least one sew line in the CAD model that is parallel to and offset by the at least one seam allowance distance from at least one boundary edge towards the interior of the CAD model …”. It has been discussed here, a generated computer aided-design (CAD) model includes a plurality of curves to define the boundary edges of an object being accessed by the processor, is considered as the seat surface of a seat design. Because produced CAD models and documentation from pattern data defines shapes for objects such as vehicle seat. Therefore, Kang_2018 teaches method and computing system being implemented to access a computer-aided design (CAD) seat surface that represents a seat surface of a seat design).
Kang_2018 teaches accessing seat parameters for the seat design; (In light of Specification of current Application Applicant discussed in para [0019], some examples of seat parameters are seat assembly data, foam attributes, seam locations and attachment parameters. Kang_2018 disclosed in page 3 para [0037]: “the processor 102 may be configured to identify a notch recess or … by making several determinations … Such determinations may also include deter mining that the two or three curves are each in length less than twice the at least one seam allowance distance at the location of the notch alignment guide. Further, such determinations may include determining that the two or three curves each have a minimum direction change of at least 20 degrees from each other and from adjacent curves on the boundary edges connected directly to at least two of the two or three curves.” It has been discussed in page 3-4 para [0039-0040]: “FIG. 6 shows a schematic diagram 600 of example features to identify a notch type alignment guide, a group of connected curves may need to satisfy some rules, which are evaluated by at least one processor. To satisfy the length limit rule, each curve in the group has a length (L) that is less than the threshold value (Lmax) (i.e. L< Lmax). As discussed previously, in example embodiment the Lmax threshold value may be two times the seam allowance at the location of the notch type alignment guide. Kang_2018 teaches the seat parameter as “seam location” for the seat design which is accessed by the processor).
However, Kang_2018 doesn’t explicitly teach constructing a CAD foam part for the seat design based on the CAD seat surface and the seat parameters. 
and Rothkop teaches constructing a CAD foam part for the seat design based on the CAD seat surface and the seat parameters. (Rothkop disclosed in col. 4 lines 56-61: “in FIG. 1 a computerized system, generally indicated at 10, for designing an upholstered part such as an automatic seat, generally indicated at 11 in FIG. 2 … the system 10 includes at least one data input device for inputting part surface data.” It has been discussed in col. 5-6: “The workstation 14 includes surfacing software stored therein for capturing the point data from the scanner 12 and outputting a NURBS (Non-Uniform Rational B-spline) surface with a deviation or tolerance of no less than 0.5 mm from the scanned points so both the foam and the trim can be developed accurately. A NURBS parametric surface type is preferred since it is widely used throughout the CAD industry … Other data for developing a seat surface includes data representing the seats H-Point as it is located on the vehicle and the proper design angle … The system 10 contemplates using any CAD format. The software stored in the mass storage unit 16 can be provided by any CAD software which can export a NURBS surface … At block 30, regions are generated through the use of settings 1) by curve and vertex; 2) a link length of 10–15 mm; 3) generation by edges and vertices. Regions sharing a common boundary or symmetry should have identical link lengths … At block 32, the regions are flattened … Once the 2-D regions are flattened, a curve should be fitted to the edges for seam mapping (i.e. block 38 below) … At block 36, seam locations are described. Seam placement should be described on the surface of the model using hybrid or UV curves. The location of the seam lines are described directly on the seat in CDI’s CAD-V software.” Rothkop teaches a foam part or upholstered part for automatic seat (in vehicle) is constructed for the seat design based on the seat surface or developing a seat surface by using any CAD format/CAD software which can export a NURBS surface and further by using the seat parameters (e.g. location of the seam lines is described on the seat in CDI’s CAD-V software)).
Therefore, Kang_2018 and Rothkop are analogous art because they are related in designing or modelling of vehicle seat by employing CAD system/ CAD software. Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Kang_2018 and Rothkop before him or her, to modify the accessing of CAD seat surface for seat design of Kang_2018, to include constructing of CAD foam part or seat cushion of Rothkop. The suggestion/motivation for doing so would have been obvious by Rothkop because a foam part or upholstered part for automatic seat (for vehicle) is constructed for the seat design based on the seat surface or developing a seat surface by using any CAD format/CAD software which can export a NURBS surface and further by using the seat parameters (e.g. location of the seam lines is described on the seat in CDI’s CAD-V software) (Rothkop disclosed in col. 5-6). Therefore, it would have been obvious to combine Rothkop with Kang_2018 to obtain the invention as specified in the instant claim(s). 
Regarding claim 2, Kang_2018 and Rothkop teach The method of claim 1, wherein Rothkop teaches the seat parameters comprise a seam location on the seat surface and an attachment point; and wherein constructing the CAD foam part comprises inserting a trench into the CAD foam part for the seam location to reach the attachment point. (Examiner would construe trenches are included at attachment points for seat surfaces (according to current Application at para [0050]). Rothkop disclosed in col. 6 lines 6-63: “Referring now to FIG. 4, there is shown a block diagram flow chart illustrating the computerized method of designing an upholstered part such as the vehicle seat 11 of FIG. 3 … At block 32 … a curve should be fitted to the edges for seam mapping (i.e. block 38 below). The best setting for the FitCurve is a tolerance of 0.5 mm. The flattened pattern areas are used to locate the direction and scale of applied fabrics, stitching and trench locations … At block 34, path maps are created wherein 3-D models of the path maps should be on a 1 to 1 scale. Models recommended are a join seam with a depth of 5 mm, a single stitch, a twin stitch, and a trench seam with a depth of 20 mm. These sizes correspond to recommended settings in mapping menus … At block 36, Seam locations are described. Seam placement should be described on the surface of the model using hybrid or UV curves. The location of the seam lines are described directly on the seat in CDI’s CAD-V software.” Here, a curve is fitted to the edges for seam mapping, further a join seam with a depth of 5 mm and a trench seam with a depth of 20 mm are recommended in the path maps, i.e. seam location on the seat surface as a parameter for seat design and a trench inserted into the CAD foam part for the seam location to reach the attachment point).
Regarding claim 3, Kang_2018 and Rothkop teach The method of claim 1, wherein Kang teaches the seat parameters comprise underbuild offsets at multiple points on the seat surface; and comprising constructing the CAD foam part to offset the seat surface at the multiple points by the underbuild offsets. (Kang_2018 disclosed in page 2-3 para [0034]: “Computer-Aided Design (CAD) systems can be used to model a plurality of objects in a virtual 3D environment. Many of these objects can have seams, edges, or the like (such as curved seams) (collective hereinafter "seams” or "curves”) to provide shape and contour to the object. Seams of a 3D CAD model modelling an object can be modified geometrically in a 3D CAD system for comfort purposes (such as in the case of seat covers), manufacturing purposes, and the like. For example, a seam can be modified by bending or offsetting, either the entire seam or only a portion of the seam. Seams can also be interconnected with other seams on the same object such that after a seam has been modified one or more other seams may require modification in order to maintain the interconnection between seams.” Here, the objects have seams, edges, or curved seams to provide shape and contour to the object, is surface of an object and also the seams of a 3D CAD model modelling in a 3D CAD system for comfort purposes such as “vehicle seat cover” would be considered as CAD seat surface. Further it has been disclosed in page 3 para [0037]: “FIG. 3A illustrates an example of a graphical transition 300 between an original curve 302 and a new curve 304 according to this disclosure. As illustrated in FIG. 3A, the system 100 can identify two limit points 306 and 308 and define the limits (such as ends) of original curve 302 where a modification can occur. The system 100 can also identify an offset point 310 along the original curve 302 and can determine the point from which the original curve 302 can be moved in order to transition from the location of the original curve 302 to the location of the new curve 304. In an embodiment, the offset point 310 can be a maximum offset point such that transition curve 312A has the greatest offset from the location of the original curve 302 at the offset point 310. The system 100 can move a transition curve 312A, which can be the portion of the original curve 302 between limit points (such as limit points 306 and 308) as the offset point 310 moves the original curve 302 to the position of the new curve 304 (such as to at least a point intersecting along the location of the new curve 304). In an embodiment, the system 100 can identify two or more offset points. In this case, the system 100 can move at least the portion of the transition curve 312A between the offset points so that two or more points along the transition curve can intersect with two or more points along the new curve.” Here, two limit points 306 and 308 define the limits of original curve 302 where a modification can occur, i.e. these two limit points 306 and 308 are offset points or underbuild offsets at multiple points on the CAD seat surface (seams of a 3D CAD model for seat is considered as seat surface, as discussed above). Since, Rothkop teaches constructing of the CAD foam part seat cushion, therefore Kang_2018 and Rothkop combinedly teach constructing of the CAD foam part to offset the seat surface at the multiple points by the underbuild offsets).
Regarding claim 8, Kang_2018 teaches A system comprising: an access engine configured to: access a computer-aided design (CAD) seat surface that represents a seat surface of a seat design; (In light of Specification of current Application Applicant disclosed in para [0060]: “access engine 108, the foam part generation engine 110, or combinations thereof, may include circuitry in a controller, a microprocessor, or an application specific integrated circuit (ASIC) …”. Therefore, Examiner would construe the “access engine” as “controller”. Kang_2018 disclosed in page 2 para [0018]: “Various technologies that pertain to systems and methods that facilitate miter and notch identification for pattern sew line generation … the present disclosure may be implemented in any suitably arranged apparatus.” It has been discussed in page 6 para [0067]: “the term “controller " means any device, system or part thereof that controls at least one operation, whether such a device is implemented in hardware, firmware, software or any com bination thereof … The described processor and memory may be included in a controller. Further, a controller may correspond to the described data processing system or any other hardware circuit that is operative to control at least one operation …”. It has been disclosed in page 2 para [0020-0022]: “The described data processing system 100 may include at least one display device 108 and at least one input device 110 … the processor 102, memory 104, software instructions 106, display device 108, and input device 110, may be included as part of a data processing system corresponding to a PC, workstation … or any other type of computing system … Example embodiments may include software instructions 106 included by or used with computer-aided design (CAD) software. Such software instructions may generate or may enable CAD software to produce CAD models and documentation from pattern data that defines shapes for objects that are cut out of flexible materials ... Such objects may correspond, for example, to portions of the outer coverings of seats that are stitched together to form a complete outer covering for a vehicle seat … Examples of PLM software applications that may be adapted to carry out the features and functions … for vehicle interiors (e.g. seats) such as Siemens Mastertrim … However, it should be appreciated that the systems and methods described herein may be used in other product systems and / or any other type of system that generates … or that manipulates patterns and / or geometric models in a work space with respect to vehicle interiors …”. Further, it has been disclosed in Abstract: “A processor of the system may be configured to access a pattern data that defines a flat shape with cut lines corresponding to locations at which the shape is cut out of a material. Based on the pattern data the processor may generate a computer aided-design (CAD) model that includes a plurality of curves that define boundary edges of an object that corresponds to the shape defined by the pattern data … Further, the processor may include at least one sew line in the CAD model that is parallel to and offset by the at least one seam allowance distance from at least one boundary edge towards the interior of the CAD model …”. It has been discussed here, a generated computer aided-design (CAD) model includes a plurality of curves to define the boundary edges of an object being accessed by the processor, is considered as the seat surface of a seat design. Because produced CAD models and documentation from pattern data defines shapes for objects such as vehicle seat. Therefore, Kang_2018 teaches method and computing system being implemented to access a computer-aided design (CAD) seat surface that represents a seat surface of a seat design and controller as an access engine being implemented/employed to perform any functionality (e.g. accessing of CAD) seat surface)).
and Kang_2018 access seat parameters for the seat design; (Kang_2018 disclosed in page 3 para [0037]: “the processor 102 may be configured to identify a notch recess or … by making several determinations … Such determinations may also include deter mining that the two or three curves are each in length less than twice the at least one seam allowance distance at the location of the notch alignment guide. Further, such determinations may include determining that the two or three curves each have a minimum direction change of at least 20 degrees from each other and from adjacent curves on the boundary edges connected directly to at least two of the two or three curves.” It has been discussed in page 3-4 para [0039-0040]: “FIG. 6 shows a schematic diagram 600 of example features to identify a notch type alignment guide, a group of connected curves may need to satisfy some rules, which are evaluated by at least one processor. To satisfy the length limit rule, each curve in the group has a length (L) that is less than the threshold value (Lmax) (i.e. L< Lmax). As discussed previously, in example embodiment the Lmax threshold value may be two times the seam allowance at the location of the notch type alignment guide. Kang_2018 teaches the seat parameter as “seam location” for the seat design which is accessed by the processor).
However, Kang_2018 doesn’t explicitly teach a foam part generation engine configured to construct a CAD foam part for the seat design based on the CAD seat surface and the seat parameters. 
and Rothkop teaches a foam part generation engine configured to construct a CAD foam part for the seat design based on the CAD seat surface and the seat parameters. (In light of Specification of current Application Applicant disclosed in para [0060]: “access engine 108, the foam part generation engine 110, or combinations thereof, may include circuitry in a controller, a microprocessor, or an application specific integrated circuit (ASIC) …”. Therefore, Examiner would construe the “foam part generation engine” as processor or software in a computer system to construct the CAD foam part for the seat design. Rothkop disclosed in col. 4 lines 56-61: “in FIG. 1 a computerized system, generally indicated at 10, for designing an upholstered part such as an automatic seat, generally indicated at 11 in FIG. 2 … the system 10 includes at least one data input device for inputting part surface data.” It has been discussed in col. 5-6: “The workstation 14 includes surfacing software stored therein for capturing the point data from the scanner 12 and outputting a NURBS (Non-Uniform Rational B-spline) surface with a deviation or tolerance of no less than 0.5 mm from the scanned points so both the foam and the trim can be developed accurately. A NURBS parametric surface type is preferred since it is widely used throughout the CAD industry … Other data for developing a seat surface includes data representing the seats H-Point as it is located on the vehicle and the proper design angle … The system 10 contemplates using any CAD format. The software stored in the mass storage unit 16 can be provided by any CAD software which can export a NURBS surface … At block 30, regions are generated through the use of settings 1) by curve and vertex; 2) a link length of 10–15 mm; 3) generation by edges and vertices. Regions sharing a common boundary or symmetry should have identical link lengths … At block 32, the regions are flattened … Once the 2-D regions are flattened, a curve should be fitted to the edges for seam mapping (i.e. block 38 below) … At block 36, seam locations are described. Seam placement should be described on the surface of the model using hybrid or UV curves. The location of the seam lines are described directly on the seat in CDI’s CAD-V software.” Rothkop teaches a foam part or upholstered part for automatic seat (in vehicle) is constructed based on the seat surface or developing a seat surface by using any CAD format/CAD software which can export a NURBS surface and CAD software acted as the foam part generation engine (constructed a CAD foam part for the seat design) and further by using the seat parameters (e.g. location of the seam lines is described on the seat in CDI’s CAD-V software)).
Therefore, Kang_2018 and Rothkop are analogous art because they are related in designing or modelling of vehicle seat by employing CAD system/ CAD software. Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Kang_2018 and Rothkop before him or her, to modify the accessing of CAD seat surface for seat design of Kang_2018, to include constructing of CAD foam part or seat cushion of Rothkop. The suggestion/motivation for doing so would have been obvious by Rothkop because a foam part or upholstered part for automatic seat (for vehicle) is constructed for the seat design based on the seat surface or developing a seat surface by using any CAD format/CAD software which can export a NURBS surface and further by using the seat parameters (e.g. location of the seam lines is described on the seat in CDI’s CAD-V software) (Rothkop disclosed in col. 5-6). Therefore, it would have been obvious to combine Rothkop with Kang_2018 to obtain the invention as specified in the instant claim(s).
Regarding claims 9 and 10, Kang_2018 and Rothkop teach The system of claim 8, are incorporating the rejections of claims 2 and 3, because claims 9 and 10 have substantially similar claim language as claims 2 and 3, therefore claims 9 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Kang_2018 and Rothkop as discussed above for substantially similar rationale.
Regarding claim 15, Kang_2018 teaches A non-transitory machine-readable medium comprising instructions that, when executed by a processor, cause a computing system to: access a computer-aided design (CAD) seat surface that represents a seat surface of a seat design; (Kang_2018 disclosed in page 1 para [0005]: “A further example may include a non-transitory computer readable medium encoded with executable instructions (such as a software component on a storage device) that when executed, causes at least one processor to carry out this described method. It has been discussed in page 5 para [0059], acts associated with methodologies are carried out by one or more processors. Such processors may be included in one or more data processing systems, for example, that execute software components (including software instructions) operative to cause these acts to be carried out by the one or more processors. Kang_2018 disclosed in page 2 para [0020-0022]: “The described data processing system 100 may include at least one display device 108 and at least one input device 110 … the processor 102, memory 104, software instructions 106, display device 108, and input device 110, may be included as part of a data processing system corresponding to a PC, workstation … or any other type of computing system … Example embodiments may include software instructions 106 included by or used with computer-aided design (CAD) software. Such software instructions may generate or may enable CAD software to produce CAD models and documentation from pattern data that defines shapes for objects that are cut out of flexible materials ... Such objects may correspond, for example, to portions of the outer coverings of seats that are stitched together to form a complete outer covering for a vehicle seat … Examples of PLM software applications that may be adapted to carry out the features and functions … for vehicle interiors (e.g. seats) such as Siemens Mastertrim … However, it should be appreciated that the systems and methods described herein may be used in other product systems and/or any other type of system that generates … or that manipulates patterns and / or geometric models in a work space with respect to vehicle interiors …”. Further, it has been disclosed in Abstract: “A processor of the system may be configured to access a pattern data that defines a flat shape with cut lines corresponding to locations at which the shape is cut out of a material. Based on the pattern data the processor may generate a computer aided-design (CAD) model that includes a plurality of curves that define boundary edges of an object that corresponds to the shape defined by the pattern data … Further, the processor may include at least one sew line in the CAD model that is parallel to and offset by the at least one seam allowance distance from at least one boundary edge towards the interior of the CAD model …”. It has been discussed here, a generated computer aided-design (CAD) model includes a plurality of curves to define the boundary edges of an object being accessed by the processor, is considered as the seat surface of a seat design. Because produced CAD models and documentation from pattern data defines shapes for objects such as vehicle seat. Therefore, Kang_2018 teaches non-transitory machine-readable medium comprising instructions when executed by a processor, cause a computing system (e.g. data processing system) to access a computer-aided design (CAD) seat surface that represents a seat surface of a seat design).
Rest of the claim limitations of claim 15, are incorporating the rejections of claims 1 and 8, because claim 15 has substantially similar claim language or claim limitations as claims 1 and 8, therefore the whole claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Kang_2018 and Rothkop as discussed above for substantially similar rationale.

Regarding claim 16, Kang_2018 and Rothkop teach The non-transitory machine-readable medium of claim 15, wherein the seat parameters comprise a seam location on the seat surface and an attachment point; and wherein the instructions, when executed, cause the computing system to construct the CAD foam part by inserting a trench into the CAD foam part for the seam location to reach the attachment point. (Rothkop disclosed in col. 4 lines 12-24: “The system includes a data input device for inputting seat surface data, and a memory for storing a functional interactive computer data model of the vehicle seat based on the seat surface data … The system further includes a computer programmed to receive user commands and modify the data model based on the user commands to obtain a modified data model. The system finally includes a graphical display coupled to the computer to display graphical representations of the vehicle seat including a final graphical representation of the vehicle seat based on the modified data model.”  It has been disclosed in col. 6 lines 6-63: “Referring now to FIG. 4, there is shown a block diagram flow chart illustrating the computerized method of designing an upholstered part such as the vehicle seat 11 of FIG. 3 … At block 32 … a curve should be fitted to the edges for seam mapping (i.e. block 38 below). The best setting for the FitCurve is a tolerance of 0.5 mm. The flattened pattern areas are used to locate the direction and scale of applied fabrics, stitching and trench locations … At block 34, path maps are created wherein 3-D models of the path maps should be on a 1 to 1 scale. Models recommended are a join seam with a depth of 5 mm, a single stitch, a twin stitch, and a trench seam with a depth of 20 mm. These sizes correspond to recommended settings in mapping menus … At block 36, Seam locations are described. Seam placement should be described on the surface of the model using hybrid or UV curves. The location of the seam lines are described directly on the seat in CDI’s CAD-V software.” Here, a curve is fitted to the edges for seam mapping, further a join seam with a depth of 5 mm and a trench seam with a depth of 20 mm are recommended in the path maps, i.e. seam location on the seat surface as a parameter for seat design and a trench inserted into the CAD foam part for the seam location to reach the attachment point. Further, the user commands as instructions being received by the computer system and executed/programmed to construct the vehicle seat (CAD foam part, based on the modified data model)).
Claims 4-7, 11-14 and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Kang_2018, Rothkop and further in view of Kang et al. (Pub. No. US2016/0004790A1) (hereinafter Kang_2016).
Regarding claim 4, Kang_2018 and Rothkop teach The method of claim 3, wherein Rothkop teaches constructing the CAD foam part further Kang_2016 teaches generating underbuild curves of the CAD foam part from the underbuild offsets; (For purposes of applying prior art and to facilitate compact prosecution, Examiner would construe the “CAD foam part” as “CAD generated vehicle seat”. Kang_2016 disclosed in disclosed in page 5 para [0049]: “FIG. 7A illustrates an example of a graphical transition 700 between an original curve 702 and the intended location of the new curve 704 according to this disclosure. As illustrated in FIG. 7A, two limit points 706 and 710, identified by the system 100, can define the limits (such as ends) of original curve 702 where a modification can occur. In an embodiment, a limit point (such as limit point 710) can also be an offset point. As such, the system 100 can identify that the limit point 710 is also the offset point and move the transition curve 712 from the original curve 702 to the location of the new curve 704 by dragging the offset point 710 along line 709 until at least the offset point 710 intersects a point along the intended location of the new curve 704. The transition curve 712 can have many different shapes. The system 100 can determine a displacement function which can be applied to the transition curve 712 in order to change or maintain the shape of a transition curve 712 so that transition curve 712 overlays the new curve 704.” Here, the transition curve 712 overlays the new curve 704, while the limit point or offset point 710 moved the transition curve 712 from the original curve 702 to the location of the new curve 704, dragging the offset point 710 i.e. underbuild curve of the CAD foam part (e.g. transition curve 712 in the CAD model, is parallel to the boundary edge/surface 704) is generated from the underbuild offset point 710)
and Kang_2016 teaches trimming the underbuild curves at a curve intersection to form a trimmed corner of the CAD foam part. (Kang_2016 disclosed in page 7 para [0056]: “In an embodiment, after modifying a curve or seam of a fabric in a CAD model, the system 100 can modify one or more connecting curves or seams intersecting with the original curve or terminating at the original curve so that the one or more connecting curves or seams intersect with the new curve or terminate at the new curve. FIG. 11A illustrates an example of a CAD model system 1100A with an original curve 1102A, a new curve 1104A, and one or more connecting curves 1114A and 1116A according to this disclosure. As illustrated in FIG. 11A, the one or more connecting curves 1114A and 1116A can terminate at the original curve 1102A. The system 100 can recognize the one or more connecting curves 1114A and 1116A and that the one or more connecting curves 1114A and 1116A terminate at the original curve 1102A. The system 100 can also identify the new curve 1104A and modify the one or more connecting curves 1114A and 1116A so that they terminate at new curve 1104A instead of the original curve 1102A or the location of the original curve 1102A before the original curve 1102A was deleted. The system 100 can trim, extend, bend, or straighten one or more connecting curves so that the connecting curve aligns with new curve as they previously aligned with the original curve.” Here, the system 100 can recognize the one or more connecting curves 1114A and 1116A, these curves 1114A and 1116A can terminate at the original curve 1102A. It can be seen in Fig. 11A, the system 100 can also identify the new curve 1104A and modify the one or more connecting curves 1114A and 1116A so that they terminate at new curve 1104A instead of the original curve 1102A and thus the underbuild curves (e.g. 1102A) trimmed/deleted at a curve intersection (where connecting curves 1114A or 1116A intersect at the new curve 1104A) to form a trimmed corner of the CAD foam part or CAD seat portion).
Regarding claim 5, Kang_2018 and Rothkop teach The method of claim 1, however Kang_2016 teaches the seat parameters comprise an overbuild section; (Kang_2016 disclosed in page 6 para [0054]: “FIGS. 9A and 9B illustrate examples of CAD models 900A and 900B with shape changes from original curves 902A and 902B to transition curves 912A and 912B overlaying the intended positions of new curves 904A and 904B between limit points 906A and 908A as well as 906B and 908B, respectively, according to this disclosure. In an embodiment, the curves can represent seams in a CAD model of a fabric. The system 100 may have previously pulled the offset points 910A and 910B to intersect with at least one point of the new curves 904A and 904B, respectively.” Here, the transition curves 912A and 912B overlaying the intended positions of new curves 904A and 904B between limit points 906A and 908A as well as 906B and 908B, respectively are considered as overbuild sections).
and wherein Rothkop teaches constructing the CAD foam part comprises Kang_2016 teaches constructing an overbuild curve of the CAD foam part to extend past the CAD seat surface at the overbuild section. (Kang_2016 disclosed in page 7 para [0056]: “In an embodiment, after modifying a curve or seam of a fabric in a CAD model, the system 100 can modify one or more connecting curves or seams intersecting with the original curve or terminating at the original curve so that the one or more connecting curves or seams intersect with the new curve or terminate at the new curve. FIG. 11A illustrates an example of a CAD model system 1100A with an original curve 1102A, a new curve 1104A, and one or more connecting curves 1114A and 1116A according to this disclosure. As illustrated in FIG. 11A, the one or more connecting curves 1114A and 1116A can terminate at the original curve 1102A. The system 100 can recognize the one or more connecting curves 1114A and 1116A and that the one or more connecting curves 1114A and 1116A terminate at the original curve 1102A. The system 100 can also identify the new curve 1104A and modify the one or more connecting curves 1114A and 1116A so that they terminate at new curve 1104A instead of the original curve 1102A or the location of the original curve 1102A before the original curve 1102A was deleted. The system 100 can trim, extend, bend, or straighten one or more connecting curves so that the connecting curve aligns with new curve as they previously aligned with the original curve.” Here, the new curve 1104A as overbuild curve with the original curve 1102A, would be considered as CAD seat surface, in above example of a CAD model system 1100A. Therefore, it is concluded that an overbuild curve (1104A) for the seat is constructed by the CAD system, extended past the CAD seat surface (curve or edge 1102A) at the overbuild section)).
Regarding claim 6, Kang_2018, Rothkop and Kang_2016 teach The method of claim 5, wherein Rothkop teaches constructing the CAD foam part further comprises Kang_2016 teaches blending a portion of the overbuild curve with a portion of an adjacent underbuild curve of the CAD foam part to form a blended surface curve. (In light of Specification of current Application Applicant discussed in para [0047], the foam part generation engine may hold end points of a blended curve interpolate the blended curve into the tangent point of an overbuild curve to the seat surface. Kang_2016 disclosed in page 3 para [0035-0036]: “FIG. 2 illustrates an example of a seam modification according to this disclosure. As illustrated in FIG. 2, a seat back trim cover 200 can include a plurality of seams 202, 204, 206, 208,210, 212, and 214. In an embodiment, seam 202 can be an original seam. In order to reduce wrinkle during sewing of the seat back trim cover 200, for example, the seam 202 can be modified to produce new seam 216. For example, seam 202 can be bent or extended at or between fixed points 218 and 220 to produce new seam 216 at the new seam location. In an embodiment, because seams 206 and 210 are connected to seam 202, after seam 202 is converted to new seam 216, seams 206 and 210 can be modified (such as trimmed) so that seams 206 and 210 connect with new seam 216 without extending through new seem 216 ... For example, due to the constraints from control point locations and spacing, it can be difficult to bend or extend seam 202 the distance required to convert seam 202 into new seam 216 while attaining the desired shape and location of new seam 216 … Furthermore, an assortment of CAD tools (such as join, split, trim, extend, spline, bridge, iso-parametric, projection, offset, and the like) may be used to convert an original seam to a new seam. In one or more embodiments disclosed herein, a data processing system 100 or a 3D CAD (herein after “system 100') system 100 of a 3D CAD system can be used …” Here, seam 202 can be bent or extended at or between fixed points 218 and 220 to produce new seam 216 at the new seam location and further seams 206 and 210 are modified (trimmed) so that seams 206 and 210 are connected with new seam 216, therefore it is considered portion of the overbuild curve (seam/curves 206 and 210) with a portion of an adjacent underbuild curve (seam 202) of the CAD foam part to form a blended surface curve (new seam 216)).
Regarding claim 7, Kang_2018 and Rothkop teach The method of claim 5, wherein Kang_2016 teaches blending the overbuild curve with the adjacent underbuild curve comprises interpolating a portion of the blended surface curve to reduce or eliminate a geometric discontinuity. (In light of Specification of current Application Applicant discussed in para [0038], identification of geometric discontinuities may be based on various discontinuity criteria, such as the when the angle at different points in a surface curve (or plane), may be used to determine bends or corners in a seat surface. Therefore, Examiner would construe this term “discontinuity” as determining intersection of curves to determine bends or corners in a seat surface. Kang_2016 disclosed in page 4-5 para [0045]: “The displacement function of a transition curve 512 can be modelled by the system 100 with a plurality of different curve functions depending on the intended shape of the new curve 504. FIG. 5B illustrates an example Cartesian coordinate graph of a displacement function 520 according to this disclosure. As illustrated in FIG. 5B, the displacement function 520 of a transition curve can be a curve function with three control points: control point 524 controlling the movement of point 534, control point 526 controlling the movement of point 536, and control point 527 controlling the angle of line 537 … The displacement function 520 illustrated in FIG. 5B can be used by the system 100 to shape the transition curve 512 into the intended shape of the new curve 504 between the limit point 506 and the offset point 510 illustrated in FIG.5A. In an embodiment, the transition curve 512 can have limit points (such as limit point 506) and offset point (such as offset point 510) with tangency constraints. Because of these tangency constraints, the system 100 can configure the control points 524 to limit point 534 to horizontal movement.” Here, the transition curve 512 as overbuild curve moved/displaced from the original curve 502 (considered as underbuild curve) to the location of the new curve 504, and interpolated portion of blended surface curve 504 is having tangency constraints. Therefore, it is considered a portion of the blended surface curve interpolated or extended with tangency constraints to reduce or eliminate a geometric discontinuity (intersection of curves to determine bends or corners in a seat surface, according of Spec. of current Application)).
Regarding claims 11-14, Kang_2018 and Rothkop teach The system of claim 8 and respectively, are incorporating the rejections of claims 4-7, because claims 11-14  have substantially similar claim language as claims 4-7, therefore claims 11-14 are rejected under 35 U.S.C. 103 as being unpatentable over Kang_2018, Rothkop and Kang_2016 as discussed above for substantially similar rationale.
Regarding claims 17-20, Kang_2018 and Rothkop teach The non-transitory machine-readable medium of claim 15, are incorporating the rejections of claims combinedly 3 and 4 and 5-7 respectively, because claims 17-20 have substantially similar claim language as claims 3-7, therefore claims 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Kang_2018, Rothkop and Kang_2016 as discussed above for substantially similar rationale. 

Conclusion
7.        The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Ziolek et al. (US2008/0015822A1) disclosed methods and systems associated with vehicle seat design. A three-dimensional CAD representation of the seat bottom in accordance with one non-limiting aspect of the present invention. The seat bottom includes an upper cushioning portion and a lower supporting portion. The upper and lower portions may include any number of features, devices, elements, etc. to facilitate supporting the seat occupant. The pan shape overlay may be a CAD object that is over-layed relative to the lower seat portion. The overlay allows the designer to review the curvature, shape, length, width, and other dimensioning of the support portion relative to the pan shape. Further, the CAD program may be configured to highlight or otherwise call out the portions beyond the pan shape boundaries to facilitate designer directed correction and/or the CAD program may be configured to automatically make adjustments to the shape of the Support layers as to achieve the desired pan shape.
    	Any inquiry concerning this communication or earlier communications from the examiner should be directed to NUPUR DEBNATH whose telephone number is (571)272-8161. The examiner can normally be reached on Monday to Friday from 10:00 a.m. to 6:00 pm (EST). 
    	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rehana Perveen, can be reached at telephone number (571)272-3676. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
   	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 
   	Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 






/NUPUR DEBNATH/Examiner, Art Unit 2148                                                                                                                                                                                                        

/REHANA PERVEEN/Supervisory Patent Examiner, Art Unit 2148